 

 

 



Exhibit 10.3

 

 

OSHKOSH CORPORATION

 

Summary of Cash Compensation for Non-Employee Directors

 

Cash compensation for non-employee members of the Board of Directors (the
“Board”) of Oshkosh Corporation consists of payment of the following: (i) an
annual retainer of $97,500 for each non-employee director; (ii) an additional
annual retainer of $170,000 for the non-employee Chairman of the Board; (iii) an
additional annual retainer of $13,500 for each Board Committee on which a
non-employee director serves during the calendar year; (iv) an additional annual
retainer of $20,000 to the non-employee Chair of the Audit Committee of the
Board; (v) an additional annual retainer of $15,000 to the non-employee Chair of
the Governance Committee and the Human Resources Committee of the Board; and
(vi) reimbursement of reasonable travel and related expenses incurred in
attending Board and Board committee meetings and continuing education programs.

 

 

 